DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.

Response to Amendment
In view of the amendments to claims 24-26 and 35-37, the previous objection to claims 24-26 and 35-37 have been withdrawn.
In view of the amendments to claims 21 and 32, the previous rejection under 35 U.S.C. 112(a) has been withdrawn. 
The previous rejections of claims 24-27, 31, and 35-37 under 35 U.S.C. 112(a) have been maintained.   Please refer to the detailed discussion below.  
The previous rejection of claims 28-30 and 38 under 35 U.S.C. 112(d) have been maintained.   Please refer to the detailed discussion below.  


Response to Arguments
Applicant’s arguments filed December 20,2021 have been fully considered but they are not persuasive because issues under 35 U.S.C. 112(a) persist in claims 24-27, 31, and 35-37 and issues under 35 U.S.C. 112(d) persist in claims 28-30 and 38.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-27, 31, and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 24, the subject matter not properly described in the application as filed is “wherein the step (e) further comprises a step of heating the rinse water feeding into the pipeline and the freezing cylinder, wherein the heated water is fed to pass through the pipeline and the freezing cylinder to dissolve and absorb the ice cream or yogurt residues.”  In parent claim 21, feeding into the pipeline and the freezing cylinder.” In order to heat rinse water feeding into the cylinder, heating is occurring prior to entering the freezing cylinder.  Nowhere in the specification does it provide support for heating the water before supplying to the cylinder and heating the water by the heating unit while in the cylinder.  
In claim 25, the subject matter not properly described in the application as filed is “wherein the step (e) further comprises a step of heating the rinse water feeding into the pipeline and the freezing cylinder, wherein the heated water is fed to pass through the pipeline and the freezing cylinder to dissolve and absorb the ice cream or yogurt residues.”  In parent claim 21, step (e) uses rinse water heated by the heating unit to dissolve and absorb the ice cream or yogurt residues.  Paragraph 41 provides support for heating water that is used as a pre-clean with the heating unit.  Paragraphs 48 and 54 provides support for heating water that is used as a pre-clean before passing the water through the pipeline and the freezing cylinder.  While the amendment to the claim removed “before”, the limitation reads “heating the rinse water feeding into the pipeline and the freezing cylinder.” In order to heat rinse water feeding into the cylinder, heating is occurring prior to entering the freezing cylinder.  Nowhere in the specification does it provide support for heating the water before supplying to the cylinder and heating the water by the heating unit
In claim 26, the subject matter not properly described in the application as filed is “wherein the step (e) further comprises a step of heating the rinse water feeding into the pipeline and the freezing cylinder, wherein the heated water is fed to pass through the pipeline and the freezing cylinder to dissolve and absorb the ice cream or yogurt residues.”  In parent claim 21, step (e) uses rinse water heated by the heating unit to dissolve and absorb the ice cream or yogurt residues.  Paragraph 41 provides support for heating water that is used as a pre-clean with the heating unit.  Paragraphs 48 and 54 provides support for heating water that is used as a pre-clean before passing the water through the pipeline and the freezing cylinder.  While the amendment to the claim removed “before”, the limitation reads “heating the rinse water feeding into the pipeline and the freezing cylinder.”  In order to heat rinse water feeding into the cylinder, heating is occurring prior to entering the freezing cylinder.  Nowhere in the specification does it provide support for heating the water before supplying to the cylinder and heating the water by the heating unit while in the cylinder.  
In claim 27, the subject matter not properly described in the application as filed is “wherein the step (f) further comprises a step of heating the rinse water feeding into the pipeline and the freezing cylinder, wherein the heated water and the one or more detergents are fed to pass through the pipeline and the freezing cylinder.”  Paragraphs 49 and 55 discuss injecting detergents mixed with water through the cylinder and pipeline but there is no discussion of heating the water/detergent.  Paragraphs 48 and 54 provides support for heating water that is used as a pre-clean before passing the water through the pipeline and the freezing cylinder which is different from the step that requires water and detergent as in claim 27.  While the amendment to the claim removed “before”, the limitation reads “heating the rinse water feeding into the pipeline and the freezing cylinder.”  In order to heat rinse water feeding into the cylinder, heating 
In claim 31, the subject matter not properly described in the application as filed is “wherein the step (f) further comprises a step of heating the rinse water feeding into the freezing cylinder by the heating unit, wherein the heated water and the one or more detergents are fed to pass through the pipeline and the freezing cylinder.”  Paragraphs 49 and 55 discuss injecting detergents mixed with water through the cylinder and pipeline but there is no discussion of heating the water/detergent.  Paragraphs 48 and 54 provides support for heating water that is used as a pre-clean before passing the water through the pipeline and the freezing cylinder which is different from the step that requires water and detergent as in claim 27.  While the amendment to the claim removed “before”, the limitation reads “heating the rinse water feeding into the pipeline and the freezing cylinder.”  In order to heat rinse water feeding into the cylinder, heating is occurring prior to entering the freezing cylinder.  Nowhere in the specification does it provide support for heating the water feeding into the cylinder in combination with the one or more detergents.
In claim 35, the subject matter not properly described in the application as filed is “wherein the step (e) further comprises a step of heating the rinse water feeding into the pipeline and the freezing cylinder, wherein the heated water is fed to pass through the pipeline and the freezing cylinder to dissolve and absorb the ice cream or yogurt residues.”  In parent claim 32, step (e) uses rinse water heated by the heating unit to dissolve and absorb the ice cream or yogurt residues.  Paragraph 41 provides support for heating water that is used as a pre-clean with the heating unit.  Paragraphs 48 and 54 provides support for heating water that is used as a pre-clean feeding into the pipeline and the freezing cylinder.” In order to heat rinse water feeding into the cylinder, heating is occurring prior to entering the freezing cylinder.  Nowhere in the specification does it provide support for heating the water before supplying to the cylinder and heating the water by the heating unit while in the cylinder.  
In claim 36, the subject matter not properly described in the application as filed is “wherein the step (e) further comprises a step of heating the rinse water feeding into the pipeline and the freezing cylinder, wherein the heated water is fed to pass through the pipeline and the freezing cylinder to dissolve and absorb the ice cream or yogurt residues.”  In parent claim 32, step (e) uses rinse water heated by the heating unit to dissolve and absorb the ice cream or yogurt residues.  Paragraph 41 provides support for heating water that is used as a pre-clean with the heating unit.  Paragraphs 48 and 54 provides support for heating water that is used as a pre-clean before passing the water through the pipeline and the freezing cylinder.  While the amendment to the claim removed “before”, the limitation reads “heating the rinse water feeding into the pipeline and the freezing cylinder.” In order to heat rinse water feeding into the cylinder, heating is occurring prior to entering the freezing cylinder.  Nowhere in the specification does it provide support for heating the water before supplying to the cylinder and heating the water by the heating unit while in the cylinder.  
In claim 36, the subject matter not properly described in the application as filed is “wherein the step (f) further comprises a step of heating the rinse water by the heating unit before feeding into the freezing cylinder, wherein the heated water and the one or more detergents are fed to pass through the pipeline and the freezing cylinder.”  In parent claim 32, while operating the heating unit.  Paragraphs 49 and 55 discuss injecting detergents mixed with water through the cylinder and pipeline but there is no discussion of heating the water/detergent.  Paragraphs 48 and 54 provides support for heating water that is used as a pre-clean before passing the water through the pipeline and the freezing cylinder which is different from the step that requires water and detergent as in claim 32.  Nowhere in the specification does it provide support for heating the water before supplying to the pipeline and cylinder and heating the water and detergent by the heating unit while in the cylinder.  
In claim 37, the subject matter not properly described in the application as filed is “wherein the step (e) further comprises a step of heating the rinse water feeding into the pipeline and the freezing cylinder, wherein the heated water is fed to pass through the pipeline and the freezing cylinder to dissolve and absorb the ice cream or yogurt residues.”  In parent claim 32, step (e) uses rinse water heated by the heating unit to dissolve and absorb the ice cream or yogurt residues.  Paragraph 41 provides support for heating water that is used as a pre-clean with the heating unit.  Paragraphs 48 and 54 provides support for heating water that is used as a pre-clean before passing the water through the pipeline and the freezing cylinder.  While the amendment to the claim removed “before”, the limitation reads “heating the rinse water feeding into the pipeline and the freezing cylinder.” In order to heat rinse water feeding into the cylinder, heating is occurring prior to entering the freezing cylinder.  Nowhere in the specification does it provide support for heating the water before supplying to the cylinder and heating the water by the heating unit while in the cylinder.  
In claim 37, the subject matter not properly described in the application as filed is “wherein the step (f) further comprises a step of heating the rinse water by the heating unit before feeding into the freezing cylinder, wherein the heated water and the one or more detergents are fed to pass through the pipeline and the freezing cylinder.”  In parent claim 32, step (f) recites feeding the rinse water and one or more detergents from their respective tanks through the pipeline and cylinder while operating the heating unit.  Paragraphs 49 and 55 discuss injecting detergents mixed with water through the cylinder and pipeline but there is no discussion of heating the water/detergent.  Paragraphs 48 and 54 provides support for heating water that is used as a pre-clean before passing the water through the pipeline and the freezing cylinder which is different from the step that requires water and detergent as in claim 32.  Nowhere in the specification does it provide support for heating the water before supplying to the pipeline and cylinder and heating the water and detergent by the heating unit while in the cylinder.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28-30 and 38 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 28-30 and 38 state “wherein in the step (e), wherein the freezing cylinder is heated by the heating unit to heat the rinse water fed through the freezing cylinder to dissolve and absorb the ice cream or yogurt residues.”  Step (e) in claims 21 and 32 recite “heating the rinse water fed through the freezing cylinder by the heating unit to dissolve and absorb the ice cream or yogurt residues.”  The heating unit will heat the freezing cylinder because the heating unit is operatively connected with the freezing cylinder. The limitations of claims 28-30 and 38 are merely rewording what is already present in claims 21 and 32.  Therefore, the limitation in claims 28-30 and 38 do not further limit the language in claims 21 and 32, respectively, because the limitation is already present in step (e).     
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 21-23 and 32-34 are allowable. 
 Claims 24-31 and 35-38 would be allowable upon overcoming the rejections under 35 U.S.C. 112(a) and the rejections under 35 U.S.C. 112(d).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Cocchi et al. (U.S. PGPub 2006/0243310), Aoki et al. (U.S. Patent 4,860,550), and Frank et al. (U.S. PGPub 2002/0043071).
Cocchi teaches all of the limitations of claims 21 and 32 except for a heating unit operatively connected with the freezing cylinder to heat the freezing cylinder; and draining out the ice cream or yogurt inside the freezing cylinder and the pipeline; the rinse water is heated by 
Aoki teaches an automatic method of cleaning a machine for making a soft-serve product that heats the freezing cylinder by activating a heating unit in order to thaw frozen material in the cylinder so that it can be removed from the cylinder and pipeline through the dispensing device prior to cleaning and rinsing.  Aoki teaches that the heating unit operates both as a refrigerator for the freezing cylinder and as a heating unit used to thaw the frozen material for removal.  Aoki also teaches it is known to perform a rinse following a cleaning step that will wash out any remaining detergent and further clean and wash the pipeline and the freezing cylinder.  Aoki does not teach a water tank and a detergent tank; feeding heated rinse water through the cylinder by the heating unit to dissolve and absorb the ice cream or yogurt residues remaining inside the cylinder.
Frank teaches an automatic cleaning process for a frozen beverage machine that utilizes separate tanks [reads on “individual containers”] for supplying the detergent, the water, and the raw material in order to provide an improved sanitation process by draining the raw materials from the freezing cylinder; and using the control module to open the respective valves to supply the detergent from the detergent tank and to pump the water from the water tank in order to mix 
Thus, the art of record fails to teach or suggest a method of cleaning and washing an ice cream or yogurt machine where a heating unit connected to the freezing cylinder is operated to melt and drain the freezing cylinder contents; followed by a water rinse step to remove residues from the freezing cylinder and pipeline where the rinse water is heated by the heating unit; followed by a water/detergent step to clean the pipeline and cylinder; and then feeding water to the pipeline and cylinder in order to remove any remaining detergent residue as in the context of claims 21 and 32.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/NICOLE BLAN/Primary Examiner, Art Unit 1759